Filing Date: 7/9/2019
Claimed Domestic Priority: NONE
Claimed Foreign Priority: 7/9/2018 (KR 10-2018-0079598)
Applicant: Sun
Examiner: Raj R. Gupta
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 12/15/2020 is acknowledged.
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 9-15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Conti et al. (US 2010/0158279).
With regard to claim 1, Conti teaches, in Figs 1-3, a Micro-Electro-Mechanical Systems (MEMS) microphone (1) comprising: a substrate (10) defining a cavity (5a); a diaphragm (2) being spaced apart from the substrate, covering the cavity, and being configured to generate a displacement thereof in response to an applied acoustic pressure; an anchor (11) extending from an end portion of the diaphragm, the anchor including a lower surface in contact with an upper surface of the substrate to support the diaphragm; a back plate (3a) disposed over the diaphragm, the back plate being spaced apart from the diaphragm such that an air gap is maintained between the back plate and the diaphragm, the back plate defining a plurality of acoustic holes (8); and an upper insulation layer (3b) provided on the substrate, covering the back plate, and holding the back plate to space the back plate from the diaphragm, the upper insulation layer having a flat plate shape to prevent a sagging of the back plate.
With regard to claim 2
With regard to claim 3, Conti teaches, in Figs 1-3, that the lower insulation layer pattern and the sacrificial layer pattern are both positioned opposite the anchor from the cavity (see Fig 2).
With regard to claim 4, Conti teaches, in Figs 1-3, a diaphragm pad (23/24) disposed on an upper surface of the lower insulation layer pattern and electrically connected to the diaphragm; a back plate pad (shown in Fig 2 as instance of 3a/15 on the far left in the figure) disposed on an upper surface of the sacrificial layer pattern and electrically connected to the back plate; a first pad electrode (25) disposed on the upper insulation layer and located over the diaphragm pad to make contact with the diaphragm pad; and a second pad electrode (shown on the far left in Fig 2) on the upper insulation layer and located over the back plate pad to make contact with the back plate pad.
With regard to claim 5, Conti teaches, in Figs 1-3, that the upper insulation layer includes a covering portion (portion of 3b in region 5a) covering the back plate and a flat portion (portion of 3b in regions 5b and further towards the periphery in the figures) extending from the covering portion to an upper surface of the sacrificial layer pattern.
With regard to claim 6, Conti teaches, in Figs 1-3, that the flat portion is disposed over the anchor (see Fig 2).
With regard to claim 9, Conti teaches, in Figs 1-3, that the anchors are spaced apart from each other along a periphery of the diaphragm, and slits are formed between anchors adjacent to each other to provide a passage through which the acoustic pressure passes (see Fig 1).
With regard to claim 10, Conti teaches, in Figs 1-3, a MEMS microphone (1) comprising: a substrate (10) defining a vibration area (5a), the substrate having a supporting area (5b) surrounding the vibration area and a peripheral area (regions of 10 surrounding 5b) 
With regard to claim 11, Conti teaches, in Figs 1-3, a lower insulation layer (17) pattern interposed between the substrate and the upper insulation layer and positioned in the peripheral area to expose the diaphragm; and a sacrificial layer pattern (18) interposed between the upper insulation layer in the peripheral area and the lower insulation layer pattern and positioned outside the diaphragm to support the upper insulation layer such that the back plate is spaced apart from the diaphragm.
With regard to claim 12, Conti teaches, in Figs 1-3, that the upper insulation layer includes a covering portion (portion of 3b in region 5a) covering an upper surface of the back plate and a flat portion (portion of 3b in regions 5b and further towards the periphery in the figures) extending from the covering portion to an upper surface of the sacrificial layer pattern.
With regard to claim 13
With regard to claim 14, Conti teaches, in Figs 1-3, that the flat portion is positioned in the supporting area and the peripheral area (see Fig 2).
With regard to claim 15, Conti teaches, in Figs 1-3, a diaphragm pad (23/24) disposed on an upper surface of the lower insulation layer pattern and connected to the diaphragm; a back plate pad (shown in Fig 2 as instance of 3a/15 on the far left in the figure) disposed on an upper surface of the sacrificial layer pattern and connected to the back plate; a first pad electrode (25) disposed on the upper insulation layer and located over the diaphragm pad to make contact with the diaphragm pad; and a second pad electrode (shown on the far left in Fig 2) on the upper insulation layer and located over the back plate pad to make contact with the back plate pad.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conti et al. (US 2010/0158279) in view of Schelling et al. (US 2015/0375991).
With regard to claim 7, Conti teaches most of the limitations of this claim as set forth above with regard to claim 1.
Conti does not explicitly teach that the anchor has a ring shape and surrounds the diaphragm.
Schelling teaches, in Figs 2 and 3, that the anchor (17/317) has a ring shape and surrounds the diaphragm (11/311), “so that through openings 20 of the anchoring structure are 
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the microphone of Conti with the anchor shape of Schelling so that the peripheral structures do not negatively impact the acoustic properties of the microphone.
With regard to claim 8, Conti teaches, in Figs 1-3, that the diaphragm defines a plurality of vent holes (20) penetrating therethrough and communicating with the cavity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707.  The examiner can normally be reached on 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAJ R GUPTA/Primary Examiner, Art Unit 2829